                                                                    United States District Court
                                                                        Southern District of Texas

                IN THE UNITED STATES DISTRICT COURT
                                                                           ENTERED
                 FOR THE SOUTHERN DISTRICT OF TEXAS                        April 03, 2019
                          HOUSTON DIVISION                              David J. Bradley, Clerk



NED CARLOS RENFREW,                  §
TDCJ #1929324,                       §
                                     §
                Petitioner,          §
                                     §
v.                                   §
                                     §          CIVIL ACTION NO. H-19-1137
LORIE DAVIS, Director,               §
Texas Department of Criminal         §
Justice - Correctional               §
Institutions Division,               §
                                     §
                Respondent.          §



                     MEMORANDUM OPINION AND ORDER


     Ned Carlos Renfrew (TDCJ #1929324) has filed a Petition for a

Writ of Habeas Corpus by a Person in State Custody                ("Petition")

(Docket Entry No. 1) to challenge a conviction entered against him

in Harris County, Texas.     He has also filed a Memorandum in Support

of the Petition ("Memorandum")       (Docket Entry No. 2)         and a Motion

for an Evidentiary Hearing (Docket Entry No. 3).           After considering

all of the pleadings and the applicable law pursuant to Rule 4 of

the Rules Governing Section 2254 Proceedings in the United States

District   Courts,   this   case   will   be   dismissed    for   the     reasons

explained below.


                             I .   Background

     On May 7, 2014, Renfrew entered a guilty plea to charges of

driving while intoxicated as a third offender              ("felony DWI")           in
Harris      County   Cause    No.   1412939. 1     According   to   Renfrew,       his

indictment was enhanced with allegations that he had at least one

other prior felony conviction for theft, which elevated the charged

offense to a second degree felony under the Texas habitual offender

statute. 2    See Tex. Penal Code§ 12.42(a). The 337th District Court

for   Harris    County,      Texas,    accepted    Renfrew's   guilty      plea    and

sentenced him to        16    years'      imprisonment. 3   Because   he       did not

pursue an appeal,       Renfrew's conviction became final thirty days

later on or about June 7, 2014. 4
                                                                           5
      In a Petition that was executed on March 19, 2019,                       Renfrew

now contends that he is entitled to federal habeas corpus relief

under 28 U.S.C.       § 2254 because his 16-year prison sentence was

improperly enhanced by prior convictions that were not sufficiently

documented      or   proven    by   the    State   and   exceeded   the    range    of




      1
      Peti tion, Docket Entry No. 1, pp. 2-3.      In Texas a person
commits the offense of driving while intoxicated or DWI "if the
person is intoxicated while operating a motor vehicle in a public
place." Tex. Penal Code§ 49.04(a).      Although DWI is typically
punished as a misdemeanor, a defendant who has been convicted of
DWI on two other previous occasions is eligible for punishment as
a third-degree felony.   Tex. Penal Code § 4 9. 04 (b) ( 2) .
      2
          Memorandum, Docket Entry No. 2, p. 2.
      3
          Petition, Docket Entry No. 1, p. 2.
      4
      See Tex. R. App. P. 26(a) (1) (providing that the time to
appeal expires thirty days after the day sentence is imposed unless
a motion for new trial is filed) .
      5
      Records Release Authorization attached to Petition,                       Docket
Entry No. 1-1, p. 1.

                                           -2-
punishment allowed under Texas law. 6              Renfrew also asserts that his

trial counsel was ineffective for failing to object or properly

challenge the documents used to elevate the charges against him to

a felony,         resulting in an enhanced sentence. 7


                                     II.   Discussion

A.     The One-Year Statute of Limitations

       According to the Antiterrorism and Effective Death Penalty Act

of 1996 (the "AEDPA"), Pub. L. No. 104-132, 110 Stat. 1214 (1996),

all federal habeas corpus petitions filed after April 24, 1996, are

subject         to    a   one-year   limitations   period   found   in   28   U.S.C.

§    2244(d), which provides as follows:

           (d) ( 1)       A 1-year period of limitation shall apply to
                          an application for a writ of habeas corpus by
                          a person in custody pursuant to the judgment
                          of a State court. The limitation period shall
                          run from the latest of--

                  (A)     the date on which the judgment became final by
                          the conclusion of direct      review or the
                          expiration of the time for seeking such
                          review;

                  (B)     the date on which the impediment to filing an
                          application   created  by   State  action   in
                          violation of the Constitution or laws of the
                          United States is removed, if the applicant was
                          prevented from filing by such State action;

                  (C)     the date on which the constitutional right
                          asserted was initially recognized by the
                          Supreme Court, if the right has been newly


       6
           Petition, Docket Entry No. 1, p. 6.
       7
           Id. at 7.

                                            -3-
                          recognized by the Supreme                 Court and made
                          retroactively   applicable                to   cases  on
                          collateral review; or

                (D)       the date on which the factual predicate of the
                          claim or claims presented could have been
                          discovered   through  the   exercise  of   due
                          diligence.

28    u.s.c.    §     2244 (d) (1).       Because the pending Petition was filed

well after April 24, 1996, the one-year limitations period clearly

applies.        See Flanagan v.                 Johnson,   154 F.3d 196,          198   (5th Cir.

1998)    (citing Lindh v. Murphy, 521 U.S. 320 (1997)).

        As noted above,             Renfrew challenges a            state court          judgment

entered against him on May 7, 2014.                         Because he did not pursue an

appeal,        the        limitations           period     began   to       run    pursuant    to

§    2244(d) (1) (A) no later than June 7, 2014, when his time to pursue

a direct appeal expired.                   See Roberts v. Cockrell,               319 F.3d 690,

694 (5th Cir. 2003)              (observing that a conviction becomes final for

purposes of           §   22 4 4 (d) ( 1) (A)     "when the time for          seeking further

direct review in the state court expires").                             That date triggered

the statute of limitations, which expired one year later on June 7,

2015.     The pending Petition, executed by Renfrew on March 19, 2019,

is late by nearly four years and is therefore barred from federal

review unless a statutory or equitable exception applies.


B.      Statutory Tolling

        A habeas petitioner may be entitled to statutory tolling of

the one-year limitations period under 28 U.S.C.                         §   2244 (d) (2), which


                                                   -4-
provides that the time during which a "properly filed" application

for state habeas corpus or other collateral review is pending shall

not be counted toward the limitations period.                           Renfrew filed a

state habeas corpus application under Article 11.07 of the Texas

Code of Criminal Procedure on January 1,                       2016,    which the Texas

Court of Criminal Appeals denied on March 30, 2016. 8                          Renfrew then
                                                                                              9
filed a second state habeas corpus application on April 26, 2016,

which the Texas Court of Criminal Appeals dismissed on June 2 9,

2016, as an abuse of the writ pursuant to Article 11.07                          §    4 of the

Texas        Code   of   Criminal         Procedure. 10       Neither    one         of   these

applications        tolls   the        limitations      period   under     §     2244 (d) (2)

because both were filed after the period of limitations expired.

See Scott v. Johnson, 227 F.3d 260, 263 (5th Cir. 2000).

        The    pleadings    do    r:.ot    disclose    any    other    valid     basis      for

statutory tolling.          Renfrew does not assert that he was subject to

state action that impeded him from filing his Petition in a timely

manner.        See 28 U.S.C.       §      2244 (d) (1) (B).    Likewise,       none of his

claims are based on a constitutional right that has been newly



        8
            Petition, Docket Entry No. 1, p. 4.


        10
       Renfrew states that his second state habeas application was
dismissed on April 27, 2016, see Petition, Docket Entry No. 1, p.
4, but public records from the Texas Court of Criminal Appeals
reflect that action was not taken to dismiss that application until
June 29, 2016.    See Texas Judicial Branch Website, available at
http://search.txcourts.gov (last visited April 2, 2019).


                                               -5-
recognized by the Supreme Court.                           See 28 U.S.C. § 2244 (d) (1) (C).

Moreover, none of his claims raise a constitutional issue that is

based     on   a    "new     factual          predicate"         that   could    not     have   been

discovered          previously          if     the    petitioner        had     acted    with    due

diligence.         See 28 U.S.C.         §    2244 (d) (1) (D).     Therefore, the Petition

is time-barred unless there is an equitable reason to toll the

statute of limitations.


C.      Equitable Tolling

        The Fifth Circuit has held that the statute of limitation

found in the AEDPA may be equitably tolled, at the district court's

discretion, only "in rare and exceptional circumstances." Davis v.

Johnson, 158 F.3d 806, 811 (5th Cir. 1998).                             The Supreme Court has

clarified that a habeas petitioner is entitled to equitable tolling

"only     if   he    shows     ' ( 1)        that    he    has   been   pursuing        his   rights

diligently, and (2) that some extraordinary circumstance stood in

his way'       and prevented timely filing."                       Holland v.      Florida,      130

S. Ct. 2549, 2562 (2010)                 (quoting Pace v. DiGuglielmo, 125 S. Ct.

1807, 1814         (2005)).     Renfrew does not demonstrate that equitable

tolling is warranted in this case.

     When asked to explain why his Petition is not barred by the

statute of limitations, Renfrew argues that he was not given timely

notice by the Texas Court of Criminal Appeals that his second state

habeas corpus application was dismissed in 2016. 11                              He provides no



     11
          Peti tion, Docket Entry No. 1, p. 9.

                                                     -6-
facts in support of this argument, which overlooks the fact that

the statute of limitations expired on June 7, 2015, well before he

made any effort to seek collateral review in state court.                   Because

Renfrew does not allege facts showing that he took any steps to

pursue federal review before the limitations period expired,                       he

does not demonstrate the requisite due diligence and he is not

entitled to equitable tolling for this reason.

     Renfrew        also    appears   to   request   equitable   tolling     on   the

grounds that he was "convicted illegally" and that a "miscarriage
                                                                      12
of justice" would result if his claims were not heard.                     He argues

in his     Petition and supporting Memorandum that               he   is   actually

innocent of the sentence that he received for felony DWI because

the State failed to present sufficient evidence to prove up the two

prior DWI convictions that were used to elevate his offense to a
          13
felony.         This argument is also without merit.

     If proven, a habeas petitioner's claim of actual innocence may

excuse a failure to comply with the one-year statute of limitations

on federal habeas corpus review.             See McQuiggin v. Perkins, 133 S.

Ct. 1924, 1928 (2013).           To be credible, however, a petitioner must

support a claim of actual innocence with "new reliable evidence -

whether        it   be     exculpatory     scientific   evidence,      trustworthy

eyewitness accounts, or critical physical evidence - that was not

presented at trial."           Schlup v. Delo, 115 S. Ct. 851, 865 (1995).



     12Id.


     13
          See id. at 6; Memorandum, Docket Entry No. 2, pp. 5, 11-12.

                                           -7-
To prevail on such a claim a petitioner must show "that it is more

likely than not that no reasonable juror would have convicted him

in light of the new evidence."                Id. at 867.

       Renfrew does not support his claim with new evidence that was

unavailable at trial or that demonstrates his actual                           innocence

under the standard articulated in Schlup.                   Importantly, Renfrew was

convicted of felony DWI after entering a guilty plea, which served

as a confession and relieved the State of its burden to present

evidence.          See Boykin v. Alabama,          89 S. Ct. 1709, 1711-12        (1969)

("A plea of guilty is more than a confession which admits that the

accused      did    various     acts;   it   is    itself    a   conviction;     nothing

remains       but     to     give    judgment      and   determine     punishment.").

Renfrew's voluntary guilty plea, the validity of which he does not

challenge,         waives    all    non-jurisdictional       defects   preceding     the

plea. See United States v. Daughenbaugh, 549 F.3d 1010, 1012 (5th

Cir.      2008);    Gardner v.      Wainwright,     433 F.2d 137,      139     (5th Cir.

1970) (citations omitted); see also Tollett v. Henderson, 93 S. Ct.

1602, 1608 (1973)           ("When a criminal defendant has solemnly admitted

in open court that he is in fact guilty of the offense with which

he   is    charged,        he may not    thereafter      raise    independent     claims

relating to the deprivation of constitutional rights that occurred

prior to the entry of the guilty plea.").

       More importantly, public records and an exhibit provided by

Renfrew confirm that he had two prior convictions for DWI, one from

Harris County Cause No.              1651415 and another from Brazoria County



                                             -8-
Cause No.    80309G,    at the time he entered his guilty plea to the

charged felony DWI offense. 14         As a result, Renfrew does not show

that his offense was enhanced improperly or that his sentence was

excessive.

     Renfrew has       not   established that           he   is     actually    innocent

for purposes of the sentence that he received and he presents no

other viable argument for equitable tolling.                   Although Renfrew has

represented    himself       on   habeas   review       a     pro    se   petitioner's

ignorance of the law does not excuse his failure to file a timely

habeas petition and is not grounds for equitable tolling.                              See

Fisher v.    Johnson,    174 F.3d 710,       714   (5th Cir.         1999);     see also

Cousin v. Lensing, 310 F.3d 843, 849 (5th Cir. 2003)                      (noting that

a petitioner's ignorance or mistake is insufficient to warrant

equitable tolling); Barrow v. New Orleans S.S. Ass'n, 932 F.2d 473,

478 (5th Cir. 1991)      (finding that "lack of knowledge of the filing

deadlines,u "lack of representation,u "unfamiliarity with the legal

process,u "illiteracy,u and "ignorance of legal rightsu generally

do not justify tolling). Because Renfrew has not articulated any

valid basis    for     tolling the    statute      of       limitations,       the   court

concludes that this action must be dismissed as untimely filed.




     14
      See Judgment of Conviction by Court - Waiver of Jury Trial,
Cause No. 1651415, available at: Office of the Harris County
District Clerk, https: //www. hcdistrictclerk. com (last visited April
2, 2019); see also Exhibit to Petition, Docket Entry No. 1-1, pp.
2-3 (listing a conviction for DWI entered on March 13, 1995, in
Brazoria County Cause No. 80309G, among several other offenses
committed by Renfrew).

                                       -9-
                   III.      Certificate of Appealability

     Rule 11 of the Rules Governing Section 2254 Cases requires a

district court to issue or deny a certificate of appealability when

entering a      final   order that       is    adverse      to    the petitioner.       A

certificate of appealability will not issue unless the petitioner

makes "a substantial showing of the denial of a constitutional

right," 28 U.S.C.       §   2253 (c) (2),      which requires a petitioner to

demonstrate     "that     reasonable       jurists     would       find   the   district

court's   assessment        of    the   constitutional           claims   debatable    or

wrong."   Tennard v. Dretke, 124 S. Ct. 2562, 2565 (2004)                       (quoting

Slack v. McDaniel, 120 S. Ct. 1595, 1604 (2000)).                     Where denial of

relief is based on procedural grounds, the petitioner must show not

only that "jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional

right," but also that they "would find it debatable whether the

district court was correct in its procedural ruling."                        Slack, 120

S. Ct. at 1604.

     A district court may deny a                 certificate of appealability,

sua sponte, without requiring further briefing or argument.                           See

Alexander v.     Johnson,        211 F.3d 895,        898   (5th Cir.       2000).    For

reasons   set   forth above,        this      court   concludes      that    jurists of

reason would not debate whether any procedural ruling in this case

was correct or whether the petitioner states a valid claim for

relief.   Therefore, a certificate of appealability will not issue.




                                         -10-
                    IV.    Conclusion and Order

    Accordingly, the court ORDERS as follows:

     1.   The Petition for a Writ of Habeas Corpus by a
          Person in State Custody (Docket Entry No. 1) filed
          by Ned Carlos Renfrew is DISMISSED with prejudice
          as barred by the one-year statute of limitations.

     2.   The petitioner's Motion for an Evidentiary Hearing
          (Docket Entry No. 3) is DENIED.

     3.   A certificate of appealability is DENIED.

     The Clerk shall provide a copy of this Memorandum Opinion and

Order to the petitioner.

     SIGNED at Houston, Texas, on this 3-l day of ~,tl, 2019.




                                       UNITED         DISTRICT JUDGE




                                -11-
